Opinion by
Mr. Justice Williams,
This casé depends upon the construction of a codicil to the last will and testament of Nicholas Seidel. A clause in the same will, containing a devise practically identical in character with that now before us, was interpreted by the court below in 1890. The same learned judge who decided this case delivered the opinion of the court below in that case. He then held that the devise gave a life estate to the first taker, and an estate in fee simple to “ her issue; ” and that the words “ her issue ” were used in the devise as words of purchase and not as words of limitation. The result was that neither by virtue of her deed to bar the entail, nor under the'provisions of the act of 1855, was her estate enlarged or that of her issue, diminished. That case came into this court upon appeal, and in Shalters v. Ladd, 141 Pa. 349, we affirmed the judgment of the court below. The reasons for our action as stated in the opinion of our late brother Clark: are conclusive upon this case, and we could not add to their strength by restating them.
*513The learned judge of the court below seems to have been led into error by confining his attention to this particular codicil as though it stood absolutely alone. He should have treated it, as it really is, as part and parcel of the will of Nicholas Seidel: and brought to his aid in its construction all the light that the. general scheme of the will, and the separate devises to each of his children would have thrown upon it. If he had done this, he would necessarily have followed Shalters v. Ladd, supra. • In this case, as in that, the words “ lawful issue ” are by the consideration of the will as a whole shown to be words of purchase. The issue take, not from their mother, but from the testator; and her estate is made a life estate as clearly as though the words “for her natural life” had been incorporated into the codicil.
The judgment is reversed, and a venire facias de novo awarded.